UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2010 K-Fed Bancorp (Exact name of registrant as specified in its charter) Federal 000-50592 20-0411486 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (626) 339-9663 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. On July 31, 2010, K-Fed Bancorp’s Board of Directors declared a quarterly cash dividend of $0.11 per share on its common stock. The dividend will be paid on August 31, 2010 to the shareholders of record on August 17, 2010. A copy of the press release is included as Exhibit 99.1 to this report. ITEM 9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1 – K-Fed Bancorp press release dated August 3, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. K-FED BANCORP Date: August 3, 2010 By: /s/ K. M. Hoveland K. M. Hoveland President and Chief Executive Officer
